 

Exhibit 10

UNITY BANCORP, INC.

2006 STOCK OPTION PLAN

Section 1. Purpose

The Unity Bancorp, Inc. 2006 Stock Option Plan (the “Plan”) is hereby
established to foster and promote the long-term success of Unity Bancorp, Inc.
(the “Corporation”) and its shareholders by providing directors and officers of
the Corporation with an equity interest in the Corporation. The Plan will assist
the Corporation in attracting and retaining the highest quality of experienced
persons as directors and officers and in aligning the interests of such persons
more closely with the interests of the Corporation’s shareholders by encouraging
such parties to maintain an equity interest in the Corporation.

Section 2. Definitions

Capitalized terms not specifically defined elsewhere herein shall have the
following meaning:

“Act” means the Securities Exchange Act of 1934, as amended from time to time,
and the rules and regulations promulgated thereunder.

“Board” means the Board of Directors of the Corporation.

“Code” means the Internal Revenue Code of 1986, as amended from time to time,
and the regulations promulgated thereunder.

“Common Stock” or “Stock” means the common stock, no par value, of the
Corporation.

“Corporation” means Unity Bancorp, Inc. and any present or future subsidiary
corporations of Unity Bancorp, Inc. (as defined in Section 424(f) of the Code)
or any successor to such corporations.

“Disability” shall mean permanent and total disability which if a Participant
were an employee of the Corporation would be treated as a total disability under
the terms of the Corporation’s long-term disability plan for employees as in
effect from time to time; provided, however, with respect to a Participant who
has been granted an Incentive Stock Option such term shall have the meaning set
forth in Section 422(e)(3) of the Code.

“Fair Market Value” means, with respect to shares of Common Stock, the fair
market value as determined by the Board of Directors in good faith and in a
manner established by the Board from time to time; provided, however, so long as
the shares of Common Stock are last sale reported securities, then the “fair
market value” of such shares on any date shall be the closing price reported in
the consolidated reporting system, on the business day immediately preceding the
date in question, as reported on Nasdaq.

“Incentive Stock Option” means an option to purchase shares of Common Stock
granted to a Participant under the Plan which is intended to meet the
requirements of Section 422 of the Code.

“Non-Employee Director” shall have the meaning ascribed to such term under
Securities and Exchange Commission Rule 16b-3(b)(3).

“Non-Qualified Stock Option” means an option to purchase shares of Common Stock
granted to a Participant under the Plan which is not intended to be an Incentive
Stock Option.

“Option” means an Incentive Stock Option or a Non-Qualified Stock Option.

“Participant” means a member of the Board of Directors or employee of the
Corporation selected by the Board to receive an Option under the Plan.

“Plan” means the Unity Bancorp, Inc. 2006 Stock Option Plan.

“Retirement,” with regard to an employee, means termination of employment in
accordance with the retirement provisions of any retirement or pension plan
maintained by the Corporation or any of its subsidiaries. With regard to a
Non-Employee Director, “Retirement” shall mean cessation of service on the
Corporation’s Board of Directors after age 60 with at least 10 years of service
as a member of the Corporation’s Board of Directors. For purposes of this
provision, service on the Board of Directors of Unity Bank shall be deemed to be
service on the Board of Directors of the Corporation.


--------------------------------------------------------------------------------




 

“Termination for Cause” means termination because of Participant’s intentional
failure to perform stated duties, personal dishonesty, willful violation of any
law, rule regulation (other than traffic violations or similar offenses) or
final cease and desist order issued by any regulatory agency having jurisdiction
over the Participant or the Corporation.

Section 3. Administration

(a)  The Plan shall be administered by the Board of Directors. Among other
things, the Board of Directors shall have authority, subject to the terms of the
Plan, to grant Options, to determine the individuals to whom and the time or
times at which Options may be granted, to determine whether such Options are to
be Incentive Options or Non-Qualified Stock Options (subject to the requirements
of the Code), to determine the terms and conditions of any Option granted
hereunder, and the exercise price thereof.

(b)  Subject to the other provisions of the Plan, the Board of Directors shall
have authority to adopt, amend, alter and repeal such administrative rules,
guidelines and practices governing the operation of the Plan as it shall from
time to time consider advisable, to interpret the provisions of the Plan and any
Option and to decide all disputes arising in connection with the Plan. The Board
may correct any defect or supply any omission or reconcile any inconsistency in
the Plan or in any option agreement in the manner and to the extent it shall
deem appropriate to carry the Plan into effect, in its sole and absolute
discretion. The Board’s decision and interpretations shall be final and binding.
Any action of the Board with respect to the administration of the Plan shall be
taken pursuant to a majority vote or by the unanimous written consent of its
members.

(c) The Board of Directors may employ such legal counsel, consultants and agents
as it may deem desirable for the administration of the Plan and may rely upon
any opinion received from any such counsel or consultant and any computation
received from any such consultant or agent.

Section 4. Eligibility and Participation

Officers, employees and members of the Board of Directors of the Corporation
shall be eligible to participate in the Plan. The Participants under the Plan
shall be selected from time to time by the Board of Directors, in its sole
discretion, from among those eligible, and the Board shall determine in its sole
discretion the numbers of shares to be covered by the Option or Options granted
to each Participant. Options intended to qualify as Incentive Stock Options
shall be granted only to persons who are eligible to receive such options under
Section 422 of the Code.

Section 5. Shares of Stock Available for Options

(a) The maximum number of shares of Common Stock which may be issued and
purchased pursuant to Options granted under the Plan is 200,000, subject to the
adjustments as provided in Section 5 and Section 9, to the extent applicable. If
an Option granted under this Plan expires or terminates before exercise or is
forfeited for any reason, without a payment in the form of Common Stock being
granted to the Participant, the shares of Common Stock subject to such Option,
to the extent of such expiration, termination or forfeiture, shall again be
available for subsequent Option grant under Plan. Shares of Common Stock issued
under the Plan may consist in whole or in part of authorized but unissued shares
or treasury shares.

(b) In the event that the Board of Directors determines, in its sole discretion,
that any stock dividend, stock split, reverse stock split or combination,
extraordinary cash dividend, creation of a class of equity securities,
recapitalization, reclassification, reorganization, merger, consolidation,
split-up, spin-off, combination, exchange of shares, warrants or rights offering
to purchase Common Stock at a price substantially below Fair Market Value, or
other similar transaction affects the Common Stock such that an adjustment is
required in order to preserve the benefits or potential benefits intended to be
granted or made available under the Plan to Participants, the Board shall have
the right to proportionately and appropriately adjust equitably any or all of
(i) the maximum number and kind of shares of Common Stock in respect of which
Options may be granted under the Plan to Participants, (ii) the number and kind
of shares of Common Stock subject to outstanding Options held by Participants,
and (iii) the exercise price with respect to any Options held by Participants,
without changing the aggregate purchase price as to which such Options remains
exercisable, and if considered appropriate, the Board may make provision for a
cash payment with respect to any outstanding Options held by a Participant,
provided that no adjustment shall be made pursuant to this Section if such
adjustment would cause the Plan to fail to comply with Section 422 of the Code
with regard to any Incentive Stock Options granted hereunder. No fractional
Shares shall be issued on account of any such adjustment.

(c) Any adjustments under this Section will be made by the Board of Directors,
whose determination as to what adjustments, if any, will be made and the extent
thereof will be final, binding and conclusive.

Section 6. Non-Qualified Stock Options

6.1  Grant of Non-Qualified Stock Options.

2


--------------------------------------------------------------------------------




The Board of Directors may, from time to time, grant Non-Qualified Stock Options
to Participants upon such terms and conditions as the Board of Directors may
determine. Non-Qualified Stock Options granted under this Plan are subject to
the following terms and conditions:

(a)  Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Non-Qualified Stock Option shall be determined by the Board of
Directors on the date the option is granted. Such purchase price shall not be
less than eighty-five percent (85%) of the Fair Market Value of the Common Stock
on the date of grant. Shares may be purchased only upon full payment of the
purchase price. Payment of the purchase price may be made, in whole or in part,
through the surrender of shares of the Common Stock at the Fair Market Value of
such shares on the date of surrender, or through such other consideration as the
Board of Directors shall determine is appropriate.

(b)  Terms of Options. The term during which each Non-Qualified Stock Option may
be exercised shall be determined by the Board of Directors, but in no event
shall a Non-Qualified Stock Option be exercisable in whole or in part more than
ten (10) years from the date of grant. No Non-Qualified Stock Option granted
under this Plan is transferable except by will or the laws of descent and
distribution.

(c)  Termination of Service. Except as provided in Section 6.1(d) hereof, unless
otherwise determined by the Board of Directors, upon the termination of a
Participant’s service as an employee or member of the Board of Directors for any
reason other than Disability, death or Termination for Cause, the Participant’s
Non-Qualified Stock Options shall be exercisable only as to those shares which
were immediately exercisable by the Participant at the date of termination and
only for a period of three months following termination. Notwithstanding any
provision set forth herein nor contained in any Agreement relating to the award
of an Option, in the event of Termination for Cause, all rights under the
Participant’s Non-Qualified Stock Options shall expire upon termination. In the
event of death or termination of service as a result of Disability of any
Participant, all Non-Qualified Stock Options held by the Participant, whether or
not exercisable at such time, shall be exercisable by the Participant or his
legal representatives or beneficiaries of the Participant for one year or such
longer period as determined by the Board following the date of the Participant’s
death or termination of service due to Disability, provided that in no event
shall the period extend beyond the expiration of the Non-Qualified Stock Option
term.

(d)  Exception for Retirement. Notwithstanding the general rule contained in
Section 6.1(c) above, all options which are then currently exercisable held by a
Participant whose employment with the Corporation terminates due to Retirement
may be exercised for the lesser of (i) the remaining term of the option, or
(ii) twelve (12) months.

Section 7. Incentive Stock Options

7.1  Grant of Incentive Stock Options. The Board of Directors may, from time to
time, grant Incentive Stock Options to eligible employees. Incentive Stock
Options granted pursuant to the Plan shall be subject to the following terms and
conditions:

(a)  Price. The purchase price per share of Common Stock deliverable upon the
exercise of each Incentive Stock Option shall be not less than one hundred
percent (100%) of the Fair Market Value of the Common Stock on the date of
grant. However, if a Participant owns stock possessing more than ten percent
(10%) of the total combined voting power of all classes of Common Stock, the
purchase price per share of Common Stock deliverable upon the exercise of each
Incentive Stock Option shall not be less than one hundred ten percent (110%) of
the Fair Market Value of the Common Stock on the date of grant. Shares may be
purchased only upon payment of the full purchase price. Payment of the purchase
price may be made, in whole or in part, through the surrender of shares of the
Common Stock at the Fair Market Value of such shares on the date of surrender,
or through such other consideration as the Board of Directors shall determine is
appropriate.

(b)  Amounts of Options. Incentive Stock Options may be granted to any eligible
employee in such amounts as determined by the Board of Directors. In the case of
an option intended to qualify as an Incentive Stock Option, the aggregate Fair
Market Value (determined as of the time the option is granted) of the Common
Stock with respect to which Incentive Stock Options granted are exercisable for
the first time by the Participant during any calendar year shall not exceed
$100,000. The provisions of this Section 7.1(b) shall be construed and applied
in accordance with Section 422(d) of the Code and the regulations, if any,
promulgated thereunder. To the extent an award is in excess of such limit, it
shall be deemed a Non-Qualified Stock Option. The Board shall have discretion to
redesignate options granted as Incentive Stock Options as Non-Qualified options.

(c)  Terms of Options. The term during which each Incentive Stock Option may be
exercised shall be determined by the Board of Directors, but in no event shall
an Incentive Stock Option be exercisable in whole or in part more than ten
(10) years from the date of grant. If at the time an Incentive Stock Option is
granted to an employee, the employee owns Common Stock representing more than
ten percent (10%) of the total combined voting power of the Corporation (or,
under Section 422(d) of the Code, is deemed to own Common Stock representing
more than ten percent (10%) of the total combined voting power of all such
classes of Common Stock, by reason of the ownership of such classes of Common
Stock, directly or indirectly, by or for any brother, sister, spouse, ancestor
or lineal descendent of such employee, or by or for any corporation,
partnership, estate or trust of which such employee is a shareholder, partner or
beneficiary), the Incentive Stock Option granted to such employee shall not be

3


--------------------------------------------------------------------------------




exercisable after the expiration of five years from the date of grant. No
Incentive Stock Option granted under this Plan is transferable except by will or
the laws of descent and distribution.

(d)  Termination of Employment. Except as provided in Section 7.1(e) hereof,
upon the termination of a Participant’s service for any reason other than
Disability, death or Termination for Cause, the Participant’s Incentive Stock
Options which are then exercisable at the date of termination may only be
exercised by the Participant for a period of three months following termination,
after which time they shall be void. Notwithstanding any provisions set forth
herein nor contained in any Agreement relating to an award of an Option, in the
event of Termination for Cause all rights under the Participant’s Incentive
Stock Options shall expire immediately upon termination.

Unless otherwise determined by the Board of Directors, in the event of death or
termination of service as a result of Disability of any Participant, all
Incentive Stock Options held by such Participant, whether or not exercisable at
such time, shall be exercisable by the Participant or the Participant’s legal
representatives or the beneficiaries of the Participant for one year following
the date of the Participant’s death or termination of employment as a result of
Disability. In no event shall the exercise period extend beyond the expiration
of the Incentive Stock Option term.

(e)  Exception for Retirement. Notwithstanding the general rule contained in
Section 7.1(d) above, all options which are then exercisable held by a
Participant whose employment with the Corporation terminates due to Retirement
may be exercised for the lesser of (i) the remaining term of the option or
(ii) twelve (12) months. Any Incentive Stock Option exercised more than three
(3) months after a Participant’s Retirement will be treated as a Non-Qualified
Stock Option.

(f)   Compliance with Code. The options granted under this Section 7 of the Plan
are intended to qualify as incentive stock options within the meaning of
Section 422 of the Code, but the Corporation makes no warranty as to the
qualification of any option as an incentive stock option within the meaning of
Section 422 of the Code. A Participant shall notify the Board in writing in the
event that he disposes of Common Stock acquired upon exercise of an Incentive
Stock Option within the two-year period following the date the Incentive Stock
Option was granted or within the one-year period following the date he received
Common Stock upon the exercise of an Incentive Stock Option and shall comply
with any other requirements imposed by the Corporation in order to enable the
Corporation to secure the related income tax deduction to which it will be
entitled in such event under the Code.

Section 8. Extension

The Board of Directors may, in its sole discretion, extend the dates during
which all or any particular Option or Options granted under the Plan may be
exercised; provided, however, that no such extension shall be permitted if it
would cause Incentive Stock Options issued under the Plan to fail to comply with
Section 422 of the Code.

Section 9. General Provisions Applicable to Options

(a)  Each Option under the Plan shall be evidenced by a writing delivered to the
Participant specifying the terms and conditions thereof and containing such
other terms and conditions not inconsistent with the provisions of the Plan as
the Board of Directors considers necessary or advisable to achieve the purposes
of the Plan or comply with applicable tax and regulatory laws and accounting
principles.

(b)  Each Option may be granted alone, in addition to or in relation to any
other Option. The terms of each Option need not be identical, and the Board of
Directors need not treat Participants uniformly. Except as otherwise provided by
the Plan or a particular Option, any determination with respect to an Option may
be made by the Board at the time of grant or at any time thereafter.

(c)  In the event of a consolidation, reorganization, merger or sale of all or
substantially all of the assets of the Corporation in each case in which
outstanding shares of Common Stock are exchanged for securities, cash or other
property of any other corporation or business entity or in the event of a
liquidation of the Corporation, the Board of Directors may, in its discretion,
provide for any one or more of the following actions, as to outstanding
options:  (i) provide that such options shall be assumed, or equivalent options
shall be substituted, by the acquiring or succeeding corporation (or an
affiliate thereof), provided that any such options substituted for Incentive
Stock Options shall meet the requirements of Section 424(a) of the Code,
(ii) upon written notice to the Participants, provide that all unexercised
options will terminate immediately prior to the consummation of such transaction
unless exercised (to the extent then exercisable) by the Participant within a
specified period following the date of such notice, (iii) in the event of a
merger under the terms of which holders of the Common Stock of the Corporation
will receive upon consummation thereof a cash payment for each share surrendered
in the merger (the “Merger Price”), make or provide for a cash payment to the
Participants equal to the difference between (A) the Merger Price times the
number of shares of Common Stock subject to such outstanding Options (to the
extent then exercisable at prices not in excess of the Merger Price) and (B) the
aggregate exercise price of all such outstanding Options in exchange for the
termination of such Options, and (iv) provide that all or any outstanding
Options shall become exercisable in full immediately prior to such event.

4


--------------------------------------------------------------------------------




(d)  The Participant shall pay to the Corporation, or make provision
satisfactory to the Board of Directors for payment of, any taxes required by law
to be withheld in respect of Options under the Plan no later than the date of
the event creating the tax liability. In the Board’s sole discretion, a
Participant (other than a Participant subject to Section 16 of the Act (a
“Section 16 Participant”), who shall be subject to the following sentence) may
elect to have such tax obligations paid, in whole or in part, in shares of
Common Stock, including shares retained from the Option creating the tax
obligation. With respect to Section 16 Participants, upon the issuance of shares
of Common Stock in respect of an Option, such number of shares issuable shall be
reduced by the number of shares necessary to satisfy such Section 16
Participant’s federal, and where applicable, state withholding tax obligations.
For withholding tax purposes, the value of the shares of Common Stock shall be
the Fair Market Value on the date the withholding obligation is incurred. The
Corporation may, to the extent permitted by law, deduct any such tax obligations
from any payment of any kind otherwise due to the Participant.

(e)  For purposes of the Plan, the following events shall not be deemed a
termination of employment of a Participant:

(i)   a transfer to the employment of the Corporation from a subsidiary or from
the Corporation to a subsidiary, or from one subsidiary to another, or

(ii)  an approved leave of absence for military service or sickness, or for any
other purpose approved by the Corporation, if the Participant’s right to
reemployment is guaranteed either by a statute or by contract or under the
policy pursuant to which the leave of absence was granted or if the Board of
Directors otherwise so provides in writing.

(f)   The Board of Directors may at any time, and from time to time, amend,
modify or terminate the Plan or any outstanding Option held by a Participant,
including substituting therefor another Option of the same or a different type
or changing the date of exercise or realization, provided that the Participant’s
consent to each action shall be required unless the Board of Directors
determines that the action, taking into account any related action, would not
materially and adversely affect the Participant.

Section 10. Miscellaneous

(a)  No person shall have any claim or right to be granted an Option, and the
grant of an Option shall not be construed as giving a Participant the right to
continued employment or service on the Corporation’s Board of Directors. The
Corporation expressly reserves the right at any time to dismiss a Participant
free from any liability or claim under the Plan, except as expressly provided in
the applicable Option.

(b)  Nothing contained in the Plan shall prevent the Corporation from adopting
other or additional compensation arrangements.

(c)  Subject to the provisions of the applicable Option, no Participant shall
have any rights as a shareholder (including, without limitation, any rights to
receive dividends, or non cash distributions with respect to such shares) with
respect to any shares of Common Stock to be distributed under the Plan until he
or she becomes the holder thereof.

(d)  Notwithstanding anything to the contrary expressed in this Plan, any
provisions hereof that vary from or conflict with any applicable Federal or
State securities laws (including any regulations promulgated thereunder) shall
be deemed to be modified to conform to and comply with such laws.

(e)  No member of the Board of Directors shall be liable for any action or
determination taken or granted in good faith with respect to this Plan nor shall
any member of the Board of Directors be liable for any agreement issued pursuant
to this Plan or any grants under it. Each member of the Board of Directors shall
be indemnified by the Corporation against any losses incurred in such
administration of the Plan, unless his action constitutes serious and willful
misconduct.

(f)   Subject to the approval of the shareholders of the Corporation, the Plan
shall be effective on the date of such approval. Prior to such approval, Options
may be granted under the Plan expressly subject to shareholder approval.

(g)  The Board may amend, suspend or terminate the Plan or any portion thereof
at any time, provided that no amendment shall be granted without shareholder
approval if such approval is necessary to comply with any applicable tax laws or
regulatory requirement.

(h)  Options may not be granted under the Plan after December 31, 2016, but then
outstanding Options may extend beyond such date.

(i)   To the extent that State laws shall not have been preempted by any laws of
the United States, the Plan shall be construed, regulated, interpreted and
administered according to the other laws of the State of New Jersey.

5


--------------------------------------------------------------------------------


 

UNITY BANCORP, INC.

GRANT AGREEMENT


2006 STOCK OPTION PLAN


NON-QUALIFIED STOCK OPTION

THIS OPTION AGREEMENT is made as of this      th day of                  ,
between UNITY BANCORP, INC.,  (the “Company”), and             (the “Optionee”).

1.             Grant of Option.

Pursuant to the provisions of the Company’s 2006 Stock Option Plan (the “Plan”),
the Company hereby grants to the Optionee, subject to the terms and conditions
of the Plan, which terms and conditions are incorporated by reference herein,
and subject further to the terms and conditions herein set forth, the right and
option to purchase from the Company all or any part of an aggregate     shares
of Common Stock (no par value per share) of the Company (the “Common Stock”) at
the purchase price of $     per share (the “Option”), which purchase price is
100% of the fair market value of the Common Stock (as defined in the Plan) on
the date of grant.

2.             Terms and Conditions.

It is understood and agreed that the Option is subject to the following terms
and conditions:

(a)                                  Date of Grant. Any references to the “date
of grant” herein shall mean                        .

(b)                                 Expiration Date. The option shall expire at
the close of business on             or as otherwise specified in subparagraph
(e) of this paragraph 2.

(c)                                  Exercise of Option. The options shall vest
over a three (3) year period. On each of the first three (3) anniversary dates
of the option award, one third (1/3) of the option shall vest. The option will
be completely vested on the third anniversary date. The Optionee shall give
written notice to the Company of Optionee’s intent to exercise. Such notice
shall specify the number of full shares to be purchased. The Option may be
exercised only with respect to full shares, and no fractional shares may be
purchased. Such notice shall be accompanied by full payment of the exercise
price, as provided in subparagraph (d) of this paragraph 2.

(d)                                 Payment of Purchase Price Upon Exercise. At
the time of any exercise, the purchase price of the shares to be purchased shall
be (i) rounded up to the nearest whole cent and (ii) paid to the Company in cash
or such other consideration as the Committee (as defined in the Plan) may
decide. The Company may permit you to sell the options shares through a broker,
whereby you will receive the intrinsic value of the options, less any applicable
taxes.


--------------------------------------------------------------------------------




(e)                                  Exercise Upon Death or Termination of
Employment.

(i)                                     In the event the Optionee’s employment
with the Company is terminated as a result of the death or Disability (as
defined in the Plan) of the Optionee while an employee of the Company, the
entire Option shall become immediately exercisable regardless of the
requirements of paragraph (c) above and this Option may then be exercised by the
Optionee or the Optionee’s executor or administrator until (a) the earlier of
the expiration date specified in subparagraph (b) of paragraph 2 or (b) the date
that is twelve (12) months after the Optionee’s date of death or Disability.

(ii)                                  If the Optionee’s employment with the
Company shall terminate because of Retirement (as defined in the Plan), the
Optionee may exercise any part of the Option which has become exercisable as of
the date of such Retirement until the earlier of (a) the expiration date
specified in subparagraph (b) of this paragraph 2 or (b) the date that is twelve
(12) months after the date of such retirement.

(iii)                               If the Optionee’s employment with the
Company shall terminate for Cause (as defined in the Plan), the Option shall
immediately terminate.

(iv)                              If the Optionee’s employment with the Company
shall terminate for any reason other than death, Disability, Retirement, or
Cause, the Optionee may exercise any part of the Option which has become
exercisable pursuant to Subparagraph (c) hereunder as of the date of such
termination until the earlier of (a) the expiration date specified in
subparagraph (b) of this paragraph 2 or (b) the date that is three (3) months
after the date of termination of employment.

In the event that the Option shall be exercised by a person other than the
Optionee in accordance with the provisions of this subparagraph (e), such person
shall furnish the Company with evidence satisfactory to it of such person’s
right to exercise the Option, and shall make such representations and agreements
and furnish such information or execute such documents as the Committee may, in
its discretion, deem necessary or desirable to evidence such exercise or assure
compliance by the Company, on terms acceptable to the Company, with any
requirement of this Option Agreement or the provisions of applicable Federal and
state securities and other laws.

(f)                                    Non-transferability. This Option shall
not be transferable other than by will or by the laws of descent and
distribution. During the lifetime of Optionee, this Option shall be exercisable
only by the Optionee (or by the Optionee’s duly appointed guardian or legal
representative).


--------------------------------------------------------------------------------




(g)                                 Adjustments and Acceleration of Vesting.

 a)  In the event of any change in the outstanding shares of Common Stock of the
Company by reason of any stock dividend or split, recapitalization, combination
or exchange of shares, or other similar corporate change, or other increase or
decrease in such shares without receipt or payment of consideration by the
Company, the Committee shall have the right to make such adjustments to
previously granted options, to prevent dilution or enlargement of the rights of
Optionees, including any or all of the following:(i)  adjustments in the
aggregate number or kind of shares of Common Stock which may be awarded under
the Plan; (ii) adjustments in the aggregate number or kind of shares of Common
Stock covered by options already granted under the Plan; and/or
(iii) adjustments in the purchase price of outstanding options, or any limited
rights attached to such options.

No such adjustments may, however, materially change the value of benefits
available to an Optionee under a previously granted option.

b)             In the event of a consolidation, reorganization, merger or sale
of all or substantially all of the assets of the Company in which outstanding
shares of Common Stock are exchanged for securities, cash or other property of
any other corporation or business entity or in the event of a liquidation of the
Company (a) the vesting restrictions imposed under paragraph (c) hereunder shall
immediately lapse, and all or any unvested part of the Option shall immediately
become exercisable, and (b) the Committee shall have the right to take one or
more of the following actions, as to outstanding options: (i) provide that such
options shall be assumed, or equivalent options shall be substituted, by the
acquiring or succeeding corporation (or an affiliate thereof), or (ii) in the
event of a merger under the terms of which holders of the Common Stock of the
Company will receive upon consummation thereof a cash payment for each share
surrendered in the merger (the “Merger Price”), make or provide for a cash
payment to the Optionee equal to the difference between (A) the Merger Price
times the number of shares of Common Stock subject to such outstanding options
(to the extent then exercisable at prices not in excess of the Merger Price) and
(B) the aggregate exercise price of all such outstanding options in exchange for
the termination of such options.

No fractional shares shall be issued on account of any adjustment required
hereunder.

(h)                                 No Rights as Shareholder. The Optionee shall
have no rights as a shareholder, with respect to any shares of Common Stock
subject to this Option, prior to the date of issuance to Optionee of a
certificate or certificates for such shares.

(i)                                     No Right to Continued Employment. This
Option shall not confer upon Optionee any right with respect to continuance of
employment by the Company, nor shall it


--------------------------------------------------------------------------------




interfere in any way with the right of the Company to terminate the Optionee’s
employment at any time.

(j)                                     Compliance with Laws and Regulations.
This Option and the obligation of the Company to sell and deliver shares
hereunder, shall be subject to all applicable Federal and state laws, rules and
regulations and to such approvals by any government or regulatory agency as may
be required.

(k)                                  Withholding Taxes. The Optionee shall pay
to the company, or make provision satisfactory to the Committee for the payment
of, any taxes of any kind required by law to be withheld in respect of the
Option, no later than the date of the event creating the tax liability. In the
Committee’s sole discretion, the Optionee (other than an Optionee subject to
Section 16 of the Securities Exchange Act of 1934, as amended (“Section 16
Optionee”), who shall be subject to the following sentence) may elect to have
such tax obligations paid, in whole or in part, in shares of Common Stock,
including shares retained from the Option creating the tax obligation. With
respect to Section 16 Optionees, upon the issuance of shares of Common Stock in
respect of an Option, such number of shares issuable shall be reduced by the
number of shares necessary to satisfy such Section 16 Optionee’s minimum
statutory Federal, and where applicable, state withholding tax obligations. The
Company may, to the extent permitted by law, have the right to deduct any such
tax obligations from any payment of any kind otherwise due to the Optionee.

(l)                                     Stock Option. The Option is intended to
qualify as a non-qualified stock option and may be taxed as ordinary income upon
the exercise of the option.

3.                                       Investment Representation.

The Committee may require the Optionee to furnish the Company, prior to the
issuance of any part of this Option, an agreement (in such form as the Committee
may specify) in which the Optionee represents that the shares acquired by the
Optionee upon exercise are being acquired for investment and not with a view to
the sale or distribution thereof.

4.                                       Optionee Bound by Plan.

The Optionee hereby agrees to be bound by all the terms and provisions of the
Plan.

5.                                       Notices.

Any notice hereunder to the Company shall be addressed to it at its office:
Unity Bancorp, Inc., 64 Old Highway 22, Clinton, New Jersey, ATTN: Chief
Financial Officer; and any notice hereunder to Optionee shall be addressed to
the Optionee at the following


--------------------------------------------------------------------------------




address, subject to the right of either party to designate at any time hereafter
in writing some other address:

Address of Optionee: _____________________________________________________

Optionee’s Social Security Number: _____________________________

6.                                       Binding Effect.

This Option Agreement shall be binding upon the Company’s successors and
assigns,

and shall be binding and inure to the benefit of the Optionee and the Optionee’s
heirs, executors, administrators, guardians, trustees, attorneys-in-fact and
legal and personal representatives.

7.                                       Governing Law.

This Option Agreement shall be governed by, and construed in accordance with,
the

laws of the State of New Jersey.

IN WITNESS WHEREOF, the Company and the Optionee have executed this Option

Agreement as of the date(s) set forth below.

 BANCORP, INC.



 

UNITY

 

 

 

 

 

Date:

 

 

By:

 

 

 

 

 

 

 

 

 

James A. Hughes, President/CEO

 

 

 

 

By:

 

:

 

Accepted

 

 

 

By:

 

Date:

 

 

 

                               , Optionee

 

 

 

 

 

 


--------------------------------------------------------------------------------